DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record fails to disclose that in a case where a second main object, which is a new moving body, is detected by the subject detection unit in a state in which a target of image stabilization is set as a first main subject detected by the subject detection unit, control is performed to transition from a state in which the correction amount is calculated based on a first motion vector of the first main subject, via a state in which the correction amount is calculated based on a third motion vector of the background, to a state in which the correction amount is calculated based on a second motion vector of the second main subject.

Regarding claims 14-15, they recite similar limitations to claim 1 and are therefore allowable for the same reasons as stated above (see claim 1).

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi (US 2020/0357126 A1) discloses switching tracking between main objects for image stabilization.
Abe (US 2016/0360114 A1) discloses image stabilization during object tracking.
Abe (US 2017/0257573 A1) discloses image stabilization during object tracking.
Takayanagi (US 2016/0165139 A1) discloses calculating three motion vectors, one of which is a motion vector which corresponds to a background and using them for image stabilization during panning.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        12/18/2021